                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


GEEBO LLC, d/b/a THE SOMERS HOUSE,

                              Plaintiff,
                                                             Case No. 2:19-cv-00175
       v.

VILLAGE OF SOMERS, et al.,

                              Defendants.


                       STIPULATION PROVIDING EXTENSION
            FOR PLAINTIFF’S SUMMARY JUDGMENT RESPONSE MATERIALS



       The parties, by their counsel, enter into this Stipulation agreeing that Plaintiff’s materials

in response to Defendants’ pending Motion for Summary Judgment will be due on or before

October 9, 2020, instead of the current deadline of October 5, 2020.



Dated: October 2, 2020                         Electronically signed by Ryan M. Wiesner
                                              Ryan M. Wiesner
                                              Counsel for Plaintiff




Dated: October 2, 2020                        Electronically signed by Jason P. Gehring
                                              Jason P. Gehring
                                              Counsel for Defendants




            Case 2:19-cv-00175-BHL Filed 10/02/20 Page 1 of 1 Document 68
